Title: To John Adams from Edmund Jenings, 19 March 1780
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Brussels March. 19. 1780
     
     I did myself the Honor of answering, by a preceding Post, that part of your obliging Favor of the 12th. Instant, which enquird into the Subsidiary Treaties, which have been enterd into between the Powers of Europe; and now set down to give you my Thoughts on that part of your Letter, wherein you Ask, how the Dutch, debased as their natural Courage, is supposed to be, and weak as they are at this moment, from neglecting their Marine, can Obtain Justice from the English, who have a formidable Naval force, and great national Confidence: amounting to an Insolent and outrageous Presumption in themselves, and an insufferable Contempt of others?
     The Question Supposes the Dutch have a right and I suppose it is their Interest and Duty, to repress the Arrogance of G B. who has treatd them with Contempt in the Eyes of Europe, by insulting their Flag, and thereby violating their Independancy, and even changing their Existance as a Nation; but it at the same Time Supposes, that the Danger is too great for Holland to Attempt doing herself Justice, and moreover she is too Corrupted to think of those bold Measures, which the Necessity of the Times require.
     National Courage, Sir, is seldom founded on Virtue, That of G B at this Day we Know is not so. It is frequently founded in Selfishness and not Honor. This Selfishness, when predominant, will carry Men through fire and Water, and makes them desperate to Attain what they consider as essential to their Interests; if freedom of Commerce is so to the Dutch, being deprivd of it by outrage and with Contempt, there is not any thing, which they will not do either as Individuals or as a Nation, to reclaim and vindicate it for the future; if they have not a true Sense of Honor, they have a Strong one of their Interest, and have Strong Marks of a Sulky Pride, which will not brooke an Injury or a Contempt. Bring them to Action with England on the present important Question, and England will feel, what Men can do, who fight for what they think most dear to them. But Dutch Courage is phlegmatic, and true Courage in Individuals or a Nation has the Appearance of it, because it is always prudent, and Prudence will ever instruct us to count the Charges and reckon the Cost, before we begin an Enterprize, or give way to the Justest resentment; if the Dutch do this, they will plainly see, that as a Freedom of Commerce is their vital Spring, they cannot exist as a Nation, if ever it is cut off, and that therefore there is no risk, too great to run, to secure its uninterrupted and perpetual Course. But what risk will they run? England is Strong and the Dutch are weak. I doubt both one and the other. The Dutch have the Strength, which abundant Men and Money give, and we Know that Men and Money are the Sinews of War. And as they have Men and Money, we Know too they have every Means of raising a naval force, in a more Expeditious Manner than any Nation besides, and a naval force is the only thing wantd now. Relying on the Honor, the Duty and the Friendship of G B, they have hitherto neglectd gaurding themselves against her injustice, her viciousness and her Enmity, because they did not Suspect she would Ever break out as in the present desperate Measure, she has done. But seeing now how far her Rivalship in Trade, and her domineering Spirit will Carry her, it is Impossible, but That Holland should Always be prepared for the worst that Avarice and Ambition, these disturbers of private and public Repose, can produce in the King and Parliament of G B, a King, a Parliament and people the most avaritious and ambitious, that now Exist. The resources of Holland are great, its Obstinacy, in a Matter that touches itself, is equally so. And what can touch them more than the present? But they are unused to and unprepard for War, are they, Sir, more so than our dear Countrymen were? We cannot surely but recollect, what they did in the early Times of their Commonwealth, when certainly they had not the Means of defence and offense, they now have. They then struggld nobly, for the Sake of Commerce, against the corruptd wickedness of Charles the second, as they had done against the insolent usurpation of Cromwell. They will, I trust, do it Again at this time, when they are Attacked on the same Principles, and for the same Ends, and when they Have greater Means, or they will submit themselves patiently and Cowardly to the Commands of Arrogance, without any Attempt to do themselves Justice, but by a few ineffectual Memorials. But stil Great Britain is too strong, it is better to submit to a little Evil; than run the risk of a greater. Is this a little Evil? Is the dread of having their Commerce somewhat impaird by War, for I suppose England is Capable of doing Mischief, sufficient to prevent their Acting, to Maintain their Existence and support the Honor of the National Flag? Yes, the Power of G B is irresistible. I said before I doubtd much of the Actual Power of this insolent Nation, but if her Power is formidable Now, what will it be, and how will she exertd it, when she has extricatd herself from her present Embarassement? If She can now direct, in violation of Treaties, the Commerce of Holland, what will she do in future? What will She do when she has Confessedly lost America? She will certainly domineer over the seven unitd Provinces in the Manner she formerly did over the 13 unitd States of America; and will, with much political Wisdom think she has made, as was said on a former Occasion, an happy exchange of distant, poor and Sturdy Colonies; for a neighbouring, rich and Passive Nation.
     But Consider, Sir, all National Strength is Comparative. G B therefore that might have been strong against one Prince, may not be so against a formidable Combination of Powers, an addition to which, even a Small one, a Holland is not so, will be Comparatively Great. The Strength, that G B shows at present, which is supposd to frighten the Dutch, is only proper to frighten Women and Children; it is the Strength of a Man in a Convulsion, which for a Time throws Him into violent Distorsions, and afterwards renders Him weak indeed, it is the force and fury of a desperate Madman, which it is for the Safety of all, and more especially so of the weakest and the nearest to Him, to restrain and bind down.
     I cannot, therefore, think that G B is so formidably Strong, and Holland so miserably weak, at this Juncture, as has been supposed, but if Holland is Weak, she is so from the same Cause, that gives the Appearance of Strength to G B. There is a faction in one, that drives her to the most insulting and desperate Actions, and in the other, that Keeps Her from doing herself Justice it would be well for the Sake of both Countries, that these factions were driven out, and then both would enjoy a greater degree of civil and political Freedom.
     If I have not tired You, Sir, I would examine how Holland ought to Conduct herself at this Momentous Period. I think your Civility and Patience bid me go on. I would say then that a direct Declaration of War, when the Dutch Ships were seizd and carried to Portsmouth, woud have been unadvised, much less ought that to have been done, which the King and Parliament did, when they Echoed backwards and forwards high indignant Expressions against France, at the Time her Rescript was presentd, and not dard to make the natural and consequential Declaration of Hostility; they found their folly and Madness had got the better of their Wit, and Stopped but they were fools in that which they did, and did not do. The Temper of the Dutch is Phlegmatic and the situation of their affairs requires it should be so. But they might have actd, in two Instances, differently from what they have done. Their Admiral Byland did right in not hoisting his Flag without orders after it had been forced down, but He did Wrong in Saluting the English. He seems to have actd freely and without Constraint after that, when He went to Portsmouth. And the States General ought to have recalled their Embassadour after such an Insult was offered to their Country, as evidently took away its Independance and its Existance as a Nation, in the Eyes and Consideration of England at least. The Embassador ought to have retird immediately from Court and droping all Communication with the Minister, waited for orders, these orders ought to have been sent immediately to return home until Reperation had been done to the Honor of his Country, and existence of the people of Holland as a nation acknowledged thereby. For until that is done no Minister has a power or even a right to represent an Independant State, the functions and Object of his Commission Cease, when He cannot protect the property of his Countrymen, and the Honor of the National Flag. This might have been remonstratd cooly and firmly, and if the English Minister had demanded, as He would perhaps have had the Impertinence and Assurance to do, whether He was to look on this Step in an inimical and Hostile Vein, He might have answered, that He had no Instructions on that Head, but that He supposed Holland was as well inclind to G B as G B was to Holland. In the mean Time every Measure ought to have been taken to put the unitd Provinces in a State of Defence, the Number of their Ships ought to be increasd, and Mannd with the Utmost Expedition, and there is no State can do it sooner, her Posts in the East and West Indias put on their Gaurd, and their force, particularly those in the East, trebld; Applications ought to have been made at the same Time to all the Powers of Europe to make theirs a Common Cause, to restrain the Insolence of a too predominant Power, to the Outrage of which they were all exposed. But they ought especially to have concerted and cooperated with the House of Bourbon, and by such concert and cooperation given a double Strength to the Confederacy. This would have intimidatd England, or reduced her by force to do justice. If after all, the Policy of Holland prevents her taking any hostile Steps, there is nothing she will not be justified in doing to diminish the Influence, the Interest and the force of G B by countenancing and assisting her Ennemies, she might in particular either acknowledge openly or treat our Country as an Independant State, and make its Independancy a Common Cause against GB, who denies it to both. The freedom of the American Commerce which rests on her Independancy being of the greatest Consequence to Holland; the Object of the Act of Navigation, which establishd the former Monopoly in favor of England, having been particularly Levelled against the Commercial Interest of the Dutch. But if it is thought not adviseable to take this open Step, Holland might do much better for us with less danger, and more profit to itself by giving, or what is more in the Dutch way, lending us a considerable Sum of Money, which I trust we should use most Advantageously for the public Good. Individuals would certainly find their Account in this Measure, and therefore would give into it for private gain, and as it is Necessary in a public light, it is the Duty of the States general to Countenance and promote it. I am Confident you, Sir, Agree with me in this, and I heartily wish every success to Any Application, that maybe made for this purpose.
     I suppose Mr Laurens is arrived, and that He will soon pass this Way. I shall be proud of being Known to him by your means.
     I hear there is a book published in France and addressed to the Princes of Europe, recommending our Interests to them pray what is the Title?
     I have some Thoughts of making a particular address to the Dutch on the present situation of their affairs, I certainly would do it, if I had your Approbation and could get it well translatd.
     
      I am Dr Sir with the greatest Respect, your Most Obt & faithful Hble Servt,
      Edm Jenings
     
    